Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 1 of 6 PageID #: 21072




                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE




                                                 C.A. NO. 15-842-RGA

        IN RE CHANBOND, LLC

         PATENT LITIGATION                        CONSOLIDATED

                                                PUBLIC REDACTED VERSION




   DECLARATION OF MICHAEL S. DEVINCENZO IN SUPPORT OF PLAINTIFF
  CHANBOND LLC’S REPLY BRIEF IN SUPPORT OF ITS DAUBERT MOTION TO
 EXCLUDE CERTAIN OPINIONS AND TESTIMONY OF DEFENDANTS’ DAMAGES
                              EXPERT
Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 2 of 6 PageID #: 21073




I, Michael S. DeVincenzo, hereby declare as follows:

       1. I am an attorney with the law firm Mishcon de Reya New York, LLP, 156 5th Avenue,

           Suite 904, New York, New York 10010. Mishcon de Reya New York, LLP is

           counsel for Plaintiff ChanBond, LLC in the instant action. I am admitted to the bar of

           the State of New York.

       2. I make this Declaration in support of Plaintiff’s Daubert Motion to exclude certain

           opinions and testimony of Defendants’ Damages Expert.

       3. Attached as Exhibit 1 is a true and correct copy of excerpts from the deposition

           transcript of Earl Hennenhoefer, dated March 13, 2019.

       4. Attached as Exhibit 2 is a true and correct copy of a document bearing bates numbers

           CB_Capital0001292 through CB_Capital0001326.

       5. Attached as Exhibit 3 is a true and correct copy of excerpts from the deposition

           transcript of Patrick Keane, dated July 24, 2019.

       6. Attached as Exhibit 4 is a true and correct copy of excerpts from the deposition

           transcript of Deirdre Leane, dated April 24, 2018.

       I declare under penalty of perjury under the law of the United States of America that the

foregoing is true and accurate.

               Executed this 13th day of June, 2019 in New York, New York.

                                                               _/s/ Michael S. DeVincenzo________
                                                                    Michael S. DeVincenzo
Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 3 of 6 PageID #: 21074
Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 4 of 6 PageID #: 21075
Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 5 of 6 PageID #: 21076
Case 1:15-cv-00842-RGA Document 426 Filed 06/20/19 Page 6 of 6 PageID #: 21077
